PROPOSED EXAMINER’S AMENDMENT
The examiner proposes the following claim amendments in order to place the instant claims in condition for allowance. The examiner clarifies that this document sets forth amendments that are proposed by the examiner and have not yet been agreed to by applicant, and is not intended to limit the claims.

X) Claims 1-7 are proposed to be cancelled without prejudice or disclaimer. This is because “use” claims are not permitted in US prosecution. See MPEP 2173.05(q).

X) Claim 8 is proposed to be amended in the following manner:
Claim 8 (Proposed Amendment): A system for the application of an oral care agent to an interdental space within an oral cavity of a subject, the system comprising:
(a)    a first container holding one or more polymer particles each having an initial volume and at least one size dimension equal to or smaller than 1.5 millimeters, and having a shortest size dimension of at least 0.1 mm and a longest size dimension [[ ]] 1.5 to 3 times as long as the shortest size dimension prior to swelling, wherein the size dimensions are the length, width, height, body diagonal or diameter of the particle; wherein the particles comprise a super absorbent polymer selected from the group consisting of crosslinked polymers based on sodium polyacrylate; polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, and starch grafted copolymer of polyacrylonitrile;
(b)    a second container holding the oral care agent; and
[[ ]] eight times the initial volume after being delivered to the interdental space.

[Reasons for proposed amendments to claim 8: The examiner notes that the amendment proposed to claim 8 is to avoid a new matter rejection. There was no support for a longest size dimension “in the range of about” 1.5 to 3 times as long as the shortest size dimension, though there is support for a longest dimension 1.5 to 3 times as long as the shortest size dimension; see page 6 lines 25-30 of the instant specification. With regard to changing two to eight on the second to last line of the claim, an 8-time volume expansion is disclosed on page 7 lines 24-25 of the instant specification, wherein the specification discloses a 23 expansion in volume; the skilled artisan would have been aware that 23 is 8. The examiner notes that similar changes that are proposed for claim 8 are also proposed for claims 9 and 16.]

X) Claim 9 has already been cancelled.

X) Claim 10 is proposed to be amended in the following manner:
Claim 10 (Proposed Amendment): A preparation comprising one or more polymer particles for the delivery of an oral care agent to an interdental space within an oral cavity of a subject, the one or more polymer particles having an initial volume and at least one size dimension equal to or smaller than 1.5 millimeters, and have having a [[ ]] 1.5 to 3 times as long as the shortest size dimension prior to swelling, wherein the size dimensions are the length, width, height, body diagonal or diameter of the particle; wherein the one or more polymer particles comprise:
a super absorbent polymer selected from the group consisting of crosslinked polymers based on sodium polyacrylate; polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, and starch grafted copolymer of polyacrylonitrile; and 
the oral care agent;
wherein the one or more polymer particles swell to at least [[ ]] eight times the initial volume after being delivered to the interdental space.

X) Claim 11 is proposed to be allowed without further amendment.

X) Claim 12 has already been cancelled.

X) Claims 13-15 are proposed to be allowed without further amendment.

X) Claim 16 is proposed to be rejoined and allowed in the following manner:
Claim 16 (Proposed Amendment): A method for administering an oral care agent to an interdental space within the oral cavity of a subject, the method comprising:
[[ ]] 1.5 to 3 times as long as the shortest size dimension prior to swelling, wherein the size dimensions are the length, width, height, body diagonal or diameter of the particle, and each of the one or more polymer particles comprising:
a super absorbent polymer selected from the group consisting of crosslinked polymers based on sodium polyacrylate; polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, and starch grafted copolymer of polyacrylonitrile; and
the oral care agent; and
delivering the one or more polymer particles to the interdental space within the oral cavity, whereupon the one or more polymer particles are configured to swell to at least [[ ]] eight times the initial volume.

X) Claim 17 is proposed to be rejoined and allowed without further amendment.

X) Claim 18 is proposed to be cancelled without prejudice or disclaimer, as it does not appear to further limit claim 16.



X) Claim 19 is proposed to be rejoined and amended in the following manner:
Claim 19 (Amendment): The method according to claim [[ ]] 16, wherein the [[ ]] one or more polymer particles are delivered to the interdental space [[ ]] with an applicator device for delivering the one or more polymer particles to the interdental space [[ ]] .

[Reasons for proposed changes to claim 19: The examiner clarifies that the amendment to claim 19 is proposed in order to accomplish the following: First, the deletion of the word “step” overcomes potential considerations under 35 U.S.C. 112(f). Second, deletion of the word “preferably” overcomes considerations under 35 U.S.C. 112(b).]

X) Claims 20-22 are proposed to be rejoined and allowed without further amendment.

X) Claim 23 has already been canceled.

X) The following new claim is proposed to be added:
Claim 24 (Proposed New): The method according to claim 19, wherein the applicator device is selected from the group consisting of oral irrigators, electrical toothbrushes, and combinations thereof.

REASONS FOR INDICATING ALLOWABLE SUBJECT MATTER
The examiner provides the following explanation as to why the examiner has indicated allowable subject matter.
As close and relevant prior art, the examiner cites Figuly et al. (US 2007/0237741 A1), which was cited in the previous office action. Figuly et al. (hereafter referred to as Figuly) is drawn to a composition for medical treatment with swellable microspheres, as of Figuly, title and abstract. Figuly teaches use in the mouth, specifically in the case of a tooth extraction, as of Figuly, paragraph 0099. The microsphere of Figuly can be made with polymers of sodium salts of acrylic acid along with a crosslinking agent, as of Figuly, at least paragraph 0057. The microsphere of Figuly may be used for absorbing fluids, as of Figuly, paragraph 0056. Figuly teaches particles sized about 10 microns to about 730 microns in diameter, as of Figuly, paragraph 0076. Separate particle populations sized from about 180 to about 330 microns in diameter are taught as of Figuly, paragraph 0076.
Figuly differs from the claimed invention at least because there is no evidence that the longest dimension of the particle of Figuly is 1.5 to 3 times as long as the shortest dimension prior to swelling. In contrast, Figuly teaches that the particles have “substantial sphericity”, as of Figuly, paragraphs 0035 and 0044. A substantially spherical particle would not have had a longest dimension that is 1.5 to 3 times as long as the shortest dimension prior to swelling. While Figuly teaches that the particles can deform and change shape following swelling, as of Figuly, at least paragraphs 0081-0082, there is no evidence that the particles of Figuly would have been in a non-spherical shape prior to swelling. Additionally, there would have been no motivation for 
As an additional relevant reference, the examiner cites Rochat (US 2006/0188452 A1). Rochat is drawn to a dental treatment composition comprising particles sized between 30 and 1000 microns, as of Rochat, title and abstract. Rochat teaches using the particles with an interdental brush, as of Rochat, paragraph 0016. However, the particles of Rochat appear to be spherical, as of Rochat, figure 1, which differs from the instant claims which require non-spherical particles wherein the longest dimension of the particle of Figuly is 1.5 to 3 times as long as the shortest dimension prior to swelling. Additionally, there is no indication that the particles of Rochat are swellable, which differs from the instantly claimed invention, which requires swellable particles.
As best understood by the examiner, the particle size and shape in the instantly claimed invention is particularly critical. This is because the intended use of the claimed particles is to fit and deliver active agents into interdental spaces (i.e. spaces between teeth) by being retained in said interdental spaces. Particles that are substantially smaller than the claimed size range would pass through the interdental space without being retained therein. As such, a particle whose size differs substantially as compared with the claimed size would have been unlikely to have been capable of performing the claimed function.
As an additional relevant reference, the examiner cites Gottenbos et al. (WO 2016/050573 A1). Gottenbos et al. (hereafter referred to as Gottenbos) is drawn to oral care particles and methods and systems for administering said particles, as of 
With regard to issues under 35 U.S.C. 112(a), the claims have been amended to require that the longest size dimension is 1.5 to 3 times as long as the shortest size dimension prior to swelling. This is supported as of the instant specification as of page 6 lines 25-30. This size difference of 1.5 to 3 times is understood by the examiner to refer to the size difference prior to swelling even though that is not explicitly disclosed by the instant specification. This is at least because the paragraph beginning on page 6, line 31 of the instant specification is drawn to the effects of swelling on the particle; as such, the paragraph before this is understood to be drawn to the properties of the particle prior to swelling.





Conclusion
Less than all claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612